          Case 1:20-cv-01068-LY Document 8 Filed 11/10/20 Page 1 of 1



                                                                                                          ____           -.-

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION                                            212* NOV            10        AM   (J:   56
Estate of Javier Ambler II, and Michele Beitia as
next friend of JAA, minor child, et al                                                                I
                                                                                                                   .




-vs-                                                            Case No. 1:2O-cv-1O6y
WILLIAMSON COUNTY, TEXAS



                                             ORDER

         BE IT REMEMBERED on this th                      day                                                    there

was presented      to   the   Court the Motion       for Admission            Pro   J-.Iac    Vice        filed        by

       Antonio M. Romanucci         ("Applicant"), counsel for. Estate of Ambler II, Michel
                                                                _
                                                                                                                  and

the Court, having reviewed the motion, enters the following order:

         IT IS ORDERED that the Motion for Admission Pro Hac           Vice   is GRANTED, and Applicant

may appear on behalf of       Estate of Ambler II, Michele          in the above case.

         IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

in compliance with Local Court Rule AT-l(f)(2), immediately tender the amount                        of $100.00,

made payable to: Clerk, U.S. District Court.

         IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

register as a filing user within 10 days of the date of this Order.

         IT IS FINALLY ORDERED that Applicant's Pro Hac             Vice status shall not    become effective

until Applicant has complied with all provisions of     is Order.

         SIGNED this    theday
                                                                                         DOE
